DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Orphanos et al. (US Pub. 2020/0030108 A1).
1. An assembly [abstract, Figs.2-8] comprising: a bone anchoring base of a prosthetic joint [defined by at least a portion of 210] comprising at least one protrusion [defined by at least a portion of 314] configured to be inserted in a hole arranged in the cancellous portion of a bone [¶51]; and 
at least one screw [270] configured to fasten the base to the bone [¶48], wherein the screw has a thread configured to engage in the cancellous portion of the bone [defined by at least a portion of 374], 
wherein the protrusion is inwardly hollow [Figs.4, having throughbore 310] and comprises an orifice at its distal free end [distal opening 308], 
wherein the screw is configured to pass through the hollow protrusion, and be screwed in the cancellous portion of the bone through said orifice until a head of the screw comes into 
wherein said orifice is tapped at the pitch of the thread of the screw [¶55, distal portion 316 of throughbore 310 includes threads matching threads of the screw 270] and 
wherein the thickness of said distal wall is such that more than half of a turn of the threading suitable for receiving the thread of the screw is formed therein such that, during the placement of the screw, the thread of the screw engages with said distal wall [¶55, distal 316 includes two or more threads 316t defining thickness of the distal wall, Figs. 4, capable of engaging threads of threaded portion 370 of the screw 270, wherein the threads of the threaded portion 374 exhibits a maximum diameter that is greater than a diameter of the distal orifice defined between the crest of the threads 316].   
Claims 2 – 6, Orphanos discloses the limitations of claim 1,as above, and further, Orphanos discloses (claim 2) wherein the thickness of the distal wall is such that at least one complete threading turn suitable for receiving the thread of the screw is formed therein  [¶55, distal 316 includes two or more threads 316t defining thickness of the distal wall, Figs. 4, capable of engaging threads of threaded portion 370 of the screw 270, wherein the threads of the threaded portion 374 exhibits a maximum diameter that is greater than a diameter of the distal orifice defined between the crest of the threads 316]; (claim 3) wherein the bone anchoring base comprises a plate  [wherein at least a portion of 210, i.e. 312 defines a platform, Fig.4A]; (claim 4) wherein the at least one protrusion extends from the plate [wherein at least a portion of 314 extends from 312]; (claim 5) wherein said bone anchoring base is a prosthetic shoulder glenoid base [¶48, shoulder implant and defining at least a portion to be driven into the glenoid]; (claim 6) wherein said protrusion is an anchoring stud arranged coaxially to the plate formed by the bone anchoring base [¶49 - ¶51, Figs. 1B and 4A].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL S HANNA/Primary Examiner, Art Unit 3775